
	
		I
		111th CONGRESS
		1st Session
		H. R. 807
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to require a public database of the executive compensation of the institutions
		  receiving assistance under the Troubled Assets Relief Program.
	
	
		1.Database of executive
			 compensation for TARP-assisted institutionsSection 111 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221) is amended by adding at the end the
			 following:
			
				(e)Compensation
				Database
					(1)DatabaseThe Secretary shall establish and maintain
				an Internet website containing a searchable database of the information
				required to be disclosed under paragraph (2). Such database shall contain the
				compensation disclosures required under paragraph (2), accessible to the public
				in a clear, simple, and readily accessible format, and updated not later than
				10 days after receiving such information. The database shall not identify the
				executive, officer, or employee by name.
					(2)Required
				compensation disclosuresAny
				institution that receives any assistance under this title shall disclose to the
				Secretary the total compensation of each of the 100 most highly paid
				executives, officers, or employees of such assisted institution, except that if
				an institution has fewer than 1,000 employees, such institution shall disclose
				to the Secretary the total compensation of each of the top 5 percent of the
				most highly paid executives, officers, or employees. Such disclosures shall be
				made on an annual basis for a period of 4 years beginning—
						(A)in the case of an institution that received
				assistance under this title prior to the date of enactment of this subsection,
				not later than 45 days after such date of enactment; and
						(B)for all other
				assisted institutions, not later than 45 days after receiving assistance under
				this title.
						(3)Total
				compensation definedFor
				purposes of this subsection, the term total compensation means,
				for an applicable year, any type of compensation (whether present, deferred, or
				contingent) paid or to be paid to an executive, officer, or employee
				including—
						(A)any additions to the pension of such
				executive, officer, or employee;
						(B)the estimated market value of any other
				benefits received by such executive, officer, or employee; and
						(C)a description of any contractual or
				contingent obligation to the executive, officer, or employee not otherwise
				described in this
				paragraph.
						.
		
